Citation Nr: 1710406	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-17 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction claimed as secondary to medication used as treatment for a service-connected disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.

On the May 2013 substantive appeal, the Veteran requested a Board hearing.  However, in an October 2016 statement, the Veteran withdrew his request for a Board hearing.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age.)

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Erectile dysfunction was not manifest during service and is not related to service, to a service-connected disability, or medication used as treatment for a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA has the duty to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Proper notice from VA must inform the Veteran of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

With respect to VA's duty to notify, the Board finds that VCAA notice requirements were satisfied by virtue of a letter dated August 2010, which was sent to the Veteran prior to the September 2010 decision.  The letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With respect to VA's duty to assist, the Board finds that all service treatment records and VA medical records have been associated with the claims file.  In a July 2010 statement, the Veteran stated that all medical treatment for his erectile dysfunction has taken place at Bay Pines VA Medical Center.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence or information.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination for his claim.  However, a VA examination is not necessary in order to render a decision in this case.  In disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 81.  Additionally, a VA examination is necessary when the record contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and indicates that those symptoms may be associated with active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

As discussed further below, the Board finds that the second and third McLendon elements have not been met.  There is no evidence establishing an in-service event or injury and there is no competent evidence indicating the Veteran's erectile dysfunction is associated with service, a service-connected disability, or medications taken for service-connected disabilities.  Additionally, the record does not contain evidence of persistent or recurrent erectile dysfunction symptoms since service.  As such, a remand to afford the Veteran an examination is not necessary.  See also Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  VA has met its duty to assist the Veteran.

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As previously noted, the Veteran was provided the opportunity for a hearing before the Board, but withdrew his hearing request in October 2016.  The Board observes that in October 2013, the Veteran's representative requested that the claims file be returned for additional arguments if the Veteran is unable to attend a Board hearing.  However, remand is unnecessary as the representative has already had the opportunity to submit additional arguments.  Indeed, in October 2016, the Veteran's representative submitted a statement that confirmed the Veteran's hearing withdrawal and requested that the Board make a decision on the claim.  As such, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  

For the foregoing reasons, the Board finds that VA's duties to notify and assist have been met and, as such, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Legal Criteria

Entitlement to VA compensation may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service; or for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Generally, establishing service connection for a claimed disability requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is available for a disability that is due to or the result of a service-connected disability; and for the aggravation of a non-service connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016). 

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

The Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

	(CONTINUED ON NEXT PAGE)




Analysis

The Veteran asserts that his erectile dysfunction is secondary to medication, to include medications prescribed for a January 2005 and an August 2008 surgery for a non-service-connected condition.  See May 2013 Substantive Appeal.

The Veteran has not asserted that his erectile dysfunction is directly related to service.  Likewise, the evidence of record does not indicate that erectile dysfunction is directly related to service.  Service treatment records are silent for complaints of, a diagnosis of, or treatment of erectile dysfunction.  The Veteran's November 1954 separation examination noted that the genitourinary system was normal, that there was no history of venereal disease, and that there were no complaints of a medical nature at the time of the examination.  A post-service October 1956 VA examination noted that the genitourinary system was clinically normal.  Additionally, the Veteran has not presented any lay statements indicating that he experienced symptoms of erectile dysfunction during service or since service.  Rather, the Veteran has asserted that his erectile dysfunction started in 2005.  See October 2011 VA Form 21-4138; May 2013 Substantive Appeal.  The first medical evidence of erectile dysfunction was in 2005.  See January 2005 VA Surgical Note (located in Virtual VA, April 2013 CAPRI at 85).  Based on the foregoing, the evidence is against a finding that the Veteran had any in-service event, injury, or disease related to his erectile dysfunction.  The record does not contain any medical evidence supporting a link between erectile dysfunction and active service.  Moreover, the record does not contain any evidence of continuous and persistent symptoms since service.  As such, the preponderance of the evidence is against a finding for service connection on a direct basis.

With respect to secondary service connection, the Veteran generally asserts that that his medications caused his erectile dysfunction.  Specifically, the Veteran maintains that he is entitled to service connection because his erectile dysfunction is proximately caused or aggravated by medications that were prescribed as a result of a January 2005 and an August 2008 surgery for a non-service-connected condition.  See May 2013 Substantive Appeal.  A review of the record shows that the Veteran underwent a cystoscopy in January 2005 and a transurethral resection of the prostate in August 2008.  During the pendency of this appeal, the RO adjudicated a claim for entitlement to compensation for the surgeries, pursuant to 38 U.S.C.A. § 1151.  A VA examination was provided in October 2013.  In October 2013, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for the 2005 and 2008 surgeries.  The rating decision was not appealed.  As no disability related to the 2005 and 2008 surgeries are service-connected, the Board finds that entitlement to service connection for erectile dysfunction on this basis cannot be granted.  See 38 C.F.R. § 3.310 (2016) (stating that entitlement to service connection is warranted for a disability proximately due to or the result of a service connected disease or injury).

The Board additionally notes that the Veteran is not prescribed any medications for the majority of his service-connected disabilities, with the exception of a topical cream for a service-connected toe condition.  Service connection is also in effect for hearing loss and tinnitus.  However, the record does not contain any evidence that indicates, nor has the Veteran asserted, that the topical cream caused or is otherwise related to his erectile dysfunction.  In a June 2006 Urology Note, a nurse commented on the Veteran's inability to achieve an erection due to his medications.  (located in Virtual VA, April 2013 CAPRI at 79).  However, the Board observes that, at the time of the June 2006 note, the Veteran was not prescribed any medications for his service-connected disabilities.  See, e.g., May 2006 Endocrinology Note (located in Virtual VA, March 2016 CAPRI at 201); September 2006 Primary Care Note (located in Virtual VA, March 2016 CAPRI at 183).  As such, the June 2006 Urology Note has no probative value.  A January 2013 outpatient note indicated multifactorial erectile dysfunction and did not provide any nexus opinion and it not probative.  

The record does not demonstrate that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016).  Therefore, the Veteran's assertions that his erectile dysfunction was etiologically related to medication used as treatment for service-connected disabilities are not competent.  This is particularly true because the Veteran was not prescribed medications for his service-connected disabilities when his erectile dysfunction manifested.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for erectile dysfunction under all theories advanced by the Veteran and reasonably raised by the evidence of record.  The benefit of the doubt doctrine is therefore not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

ORDER

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


